Citation Nr: 0533582	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vision loss 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for dizziness and 
blackouts secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1986 to March 
1988 and from July 1989 to October 1992, including in 
Southwest Asia from December 1990 to April 1991.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran and his representative if they are required to 
take further action in support of this appeal.  


REMAND

The veteran claims entitlement to service connection for 
vision loss, dizziness and blackouts, all secondary to his 
service in the Persian Gulf.  Additional action is necessary 
before the Board can decide these claims.

First, in a VA Form 9 received at the RO in May 2003, the 
veteran requested a Board hearing at the RO.  The veteran 
explained that, because he was incarcerated, he would not be 
able to attend such hearing until after February 2005.  
According to a VA Form 8 (Certification of Appeal) completed 
by the RO, the veteran was still incarcerated as of September 
2005 and unable to attend a Board hearing.  The Board is 
unclear how the RO knew this given that there is no report of 
contact or any other document of record discussing the 
matter.  In any event, given the veteran's hearing request 
and numerous written statements indicating that he has 
additional evidence to submit, which he cannot obtain while 
incarcerated, the Board believes that an effort should be 
made to contact personnel at the facility where the veteran 
is purportedly incarcerated and inquire as to the scheduled 
date of the veteran's release.  Depending on the response, a 
determination can then be made regarding whether it is 
feasible to arrange for the veteran to be afforded a Board 
hearing at the RO and additional time to secure the 
outstanding evidence to which the veteran refers.

Second, the RO denied the veteran's claims on the bases that 
the veteran's vision loss was due to bilateral astigmatism, 
characterized as a congenital or developmental abnormality 
for which service connection may not be granted, and that 
there were no objective findings to support the veteran's 
complaints of dizziness and blackouts.  However, the medical 
evidence of record shows multiple complaints of such symptoms 
since discharge from service, occasionally objectively 
confirmed, and raises the question of whether such symptoms 
exist and might be attributable to abnormalities of the 
brain, which are not congenital or developmental in nature 
and which might have developed in service.  

Magnetic resonance imaging (MRI) of the brain conducted in 
December 2001 showed scattered pinpoint foci of increased T2 
signal intensity, which a physician indicated raised the 
possibility of vasculitis, microangiopathy, old trauma or 
demyelinating disease, and an incidental venous angioma of 
the left frontal lobe.  During a VA examination conducted the 
same day, the examiner initially noted that such findings 
were consistent with a prior history of drug abuse and 
trauma.  He then indicated that he had discussed this case 
with an individual in the neurology department and concluded 
that, in the absence of anything showing up on the MRI or an 
EEG (never conducted), nothing was going on and the 
complaints were lodged for secondary gain purposes.  The 
Board does not understand how findings that are indicative of 
drug abuse or trauma can be interpreted as "nothing going 
on." 

Moreover, in his report, the VA examiner noted that the 
veteran had previously been involved in an altercation, 
during which he was beaten, and that such altercation 
necessitated a visit to the emergency room and a computer 
tomography scan (CT scan) of the head.  The date of this 
altercation is unknown.

In light of the foregoing, it is necessary to seek additional 
information from the veteran regarding all medical treatment 
he has received since his discharge from service in October 
1992.  It is also necessary to seek additional information 
from a medical professional, possibly in conjunction with 
another examination of the veteran (provided he is able to 
attend), regarding the etiology of the veteran's reported 
vision loss, dizziness and blackouts. 

The Board remands this case for the following action:

1.  AMC should contact the veteran and 
ask him to provide the complete names, 
addresses and dates of treatment of all 
health care providers, VA and non-VA, who 
have evaluated his vision loss, dizziness 
and blackouts since his discharge from 
service and whose records are not already 
in the claims file.  AMC should 
specifically seek information regarding 
the veteran's alleged treatment at an 
emergency room following an altercation, 
the subsequent CT scan of his head, and 
any treatment provided during the 
veteran's period of incarceration.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  

3.  AMC should contact the facility where 
the veteran is incarcerated and inquire as 
to the veteran's expected date of release.  
AMC should then record the response it 
receives in writing in the record.  

4.  If the veteran is expected to be 
released reasonably soon, AMC should 
arrange for the veteran to be afforded a 
VA examination for the purpose of 
determining the etiology of his vision 
loss, dizziness and blackouts.  The RO 
should provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, including an EEG, the examiner 
should:

a) note whether the veteran has 
vision loss, dizziness and/or 
blackouts;

b) opine whether each such symptom 
that exists is due to a specific 
disease entity, and if so, whether 
such an entity represents a 
congenital or developmental disease 
or defect;

c) for each symptom found to be due 
to a specific disease entity that 
is not congenital or developmental 
in nature, opine whether it is at 
least as likely as not 
etiologically related to the 
veteran's period of active service;

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also indicate 
whether that illness has manifested 
to a compensable degree; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

5.  If the veteran is not expected to be 
released reasonably soon, AMC should 
forward the claims file to a VA examiner 
for review and ask him to confirm in his 
written report that he conducted such a 
review.  Following the review, the 
examiner should:

a) indicate whether the veteran has 
vision loss, dizziness and/or 
blackouts;

b) opine whether each such symptom 
that exists is due to a specific 
disease entity, and if so, whether 
such an entity represents a 
congenital or developmental disease 
or defect;

c) for each symptom found to be due 
to a specific disease entity that 
is not congenital or developmental 
in nature, opine whether it is at 
least as likely as not 
etiologically related to the 
veteran's period of active service;

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also indicate 
whether that illness has manifested 
to a compensable degree; 

f) discuss in detail the 
significance of the findings of the 
MRI conducted in December 2001; and  

g) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

6.  AMC should then readjudicate the 
claims on appeal.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

7.  Subsequently, and if the veteran is 
expected to be released reasonably soon, 
AMC should arrange for the veteran to be 
afforded a Board hearing at the RO.

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


